Case 1:20-cv-04839-LDH-RLM Document 1-1 Filed 10/08/20 Page 1 of 3 PageID #: 5




                  EXHIBIT A
FILED: KINGS COUNTY CLERK 09/02/2020 02:10 PM                                                  INDEX NO. 516349/2020
         Case
NYSCEF DOC. NO.1:20-cv-04839-LDH-RLM
                1                    Document 1-1 Filed 10/08/20 PageRECEIVED
                                                                      2 of 3 PageID #: 609/02/2020
                                                                               NYSCEF:




           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF KINGS
           ------------------------------------------------------------------x
           WEDGEWOOD HALL OWNERS, INC.,

                                              Plaintiff,                         Index No:

                           - against -                                           Date Filed:

           ASPEN AMERICAN INSURANCE COMPANY,                                     SUMMONS
                                                                                 WITH NOTICE

                                               Defendant.
           ------------------------------------------------------------------x


          TO THE ABOVE NAMED DEFENDANTS:

          YOU ARE HEREBY SUMMONED to and required to serve upon plaintiffs' attorney at the
          address stated below, a notice of appearance or demand for complaint. If this summons was
          personally delivered upon you within the State of New York, the notice or demand must be
          served within twenty (20) days after the service of this summons, exclusive of the date of
          service. If this summons was not personally delivered upon you within the State of New York,
          the notice or demand must be served within thirty (30)

          NOTICE: The nature of this action involves insurance coverage, indemnification, fraud and
          fraud in the inducement, breach of contract, negligent misrepresentation, breach of fiduciary
          duties, and declaratory judgment, in connection with certain insurance policies and agreements
          between the parties.

          In case of your failure to serve a notice of appearance or demand for a complaint judgment
          within the applicable time limitation stated above, a judgment will be taken against you by
          default for at least $2,000,000.00 the precise amount to be determined at inquest.

          Plaintiff designates Kings County as the venue for trial. The basis for venue is that defendants
          are located in Kings County and substantial portions of the subject transaction took place in
          Kings County.

          Dated: September 2, 2020
                 New York, New York

                                                               LAW OFFICE OF JEFFREY FLEISCHMANN PC
                                                               By: /s/ Jeffrey Fleischmann
                                                                      Jeffrey Fleischmann, Esq.
                                                               Attorneys for Plaintiff




                                                               1 of 2
FILED: KINGS COUNTY CLERK 09/02/2020 02:10 PM                                INDEX NO. 516349/2020
         Case
NYSCEF DOC. NO.1:20-cv-04839-LDH-RLM
                1                    Document 1-1 Filed 10/08/20 PageRECEIVED
                                                                      3 of 3 PageID #: 709/02/2020
                                                                               NYSCEF:




                                              150 Broadway, Suite 900
                                              New York, New York 10038
                                              Tel. (646) 657-9623
                                              Fax (646) 351-0694
                                              jf@lawjf.com




                                                2


                                              2 of 2
